DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims. No new matter should be entered:
Claim 35: “at least one radial stop provided along a surface of the cylindrical threaded insert”. Noted that paragraph [0131] discloses that the radial stop features of the threaded insert 43 are not shown. 
Claim 36: “at least one stop feature configured to abut the at least one radial stop”. Noted that paragraphs [0131] and [0144] discloses that the stop features 44 of the dose dial sleeve are not shown.
Claim 43: “a plurality of rotational stop features extending from the dose dial grip” and “stop feature located on a threaded insert of the housing”. Noted that paragraph [0151] discloses that the rotational stop features of the dose dial grip are not shown. 
Claim 44: “the plurality of rotational stop features extend axially from the dose dial grip and comprise an inclined end surface” 
Claim 52: “flange configured with a plurality of spline features”. Noted that paragraph [0128] discloses that the spline features of the end stop are not shown. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: radial stop features 55, 56 (see [0131]), stop features 44 (see [0131]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because there is a typographical error regarding “pent-type injectors” as opposed to “pen-type injectors” in line 2.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 40 is objected to because there is a typographical error regarding “The dosing apparatus of claim 30,.” as opposed to “The dosing apparatus of claim 30,” in line 1. There should not be a period at the end of line 1. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 50 and 56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 50, the disclosure as originally filed on 05/10/19, does not provide support for a dosing apparatus comprising a “tubular member…configured with a set of saw teeth…configured to engage a proximal end face of the clutch plate during dose dialing” as required by claim 50 in combination with a “cylindrical sleeve circumferentially arranged around the drive sleeve and the piston rod,…the cylindrical sleeve comprising a series of circumferentially directed saw teeth provided on a portion of the cylindrical sleeve” as required by claim 30. Based on the disclosure as filed, it appears that “a cylindrical sleeve” and “a tubular member” both refer to the clutch 24 having saw teeth 29. Paragraphs [0127] and [0142] disclose that the saw teeth 29 of the clutch engage and interact with the clutch plate 25, and there is not disclosure that there is an additional structure with saw teeth that engages the clutch plate 25 as claimed.  
Regarding claim 56, the disclosure as originally filed on 05/10/19, does not provide support for a dosing apparatus comprising a “a clutch, the clutch comprising a series of circumferentially directed saw teeth” as required by claim 56 in combination with a “cylindrical sleeve circumferentially arranged around the drive sleeve and the piston rod,…the cylindrical sleeve comprising a series of circumferentially directed saw teeth provided on a portion of the cylindrical sleeve” as required by claim 30. Based on the disclosure as filed, it appears that “a cylindrical sleeve” and “a clutch” both refer to the clutch 24 having saw teeth 29. Paragraph [0126] disclose that the clutch 24 has two sets of saw teeth 29 and 31; however, there is not disclosure there is an additional structure with saw teeth that is not the cylindrical sleeve or clutch plate as claimed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-41 and 58-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 40, the claim limitation “rotation of the dose dial sleeve causes a rotation of a first plurality of teeth to ride over the plurality of clutch plate teeth” in lines 2-3 renders the claim indefinite. It is unclear if “a first plurality of teeth” in line 2 is the same structure as “a series of circumferentially directed saw teeth” introduced in claim 30, or if the dosing apparatus comprises both a “first plurality of teeth” and “circumferentially directed saw teeth” that ride over the clutch plate teeth to generate feedback. For examination purposes, “a first plurality of teeth” as the same structure as “a series of circumferentially directed saw teeth”. Claim 41 is rejected for being dependent on claim 40. 
Claim 58 recites the limitation "the first plurality of teeth" in lines 2-3 and 6-7.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the first plurality of teeth” is the same structure as “a series of circumferentially directed saw teeth” introduced in claim 30, or if the dosing apparatus comprises both a “first plurality of teeth” and “saw teeth”. For examination purposes, “the first plurality of teeth” as the same structure as “a series of circumferentially directed saw teeth”. Claim 59 is rejected for being dependent on claim 58. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 41 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 41 fails to further limit independent claim 30, which requires that “rotation of the dose dial sleeve causes a rotation of the series of circumferentially directed saw teeth to ride over the plurality of clutch plate teeth” (lines 14-17). Claim 40, from which claim 41 depends, requires more broadly that “rotation of the dose dial sleeve causes a rotation of a first plurality of teeth to ride over the plurality of clutch plate teeth” (lines 1-2). Claim 41 then specifies that “a first plurality of teeth” is “the series of circumferentially directed saw teeth”, failing to further limit claim 30.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 30-57 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Veasey et al. (US 2007/0093761).
Regarding claim 30, Veasey teaches a dosing apparatus (Figure 1) that generates audible and tactile feedback in a medication delivery device (“The torque transmitted through the clutch 60 causes the saw teeth 56,66 to ride over one another to create the clicks corresponding to dialed dose reduction.” [0104]), the dosing apparatus comprising: a housing (main housing 4 and cartridge retaining means 2) comprising a distal portion and a proximal portion (Figure 1); a piston rod (piston rod 20) axially moveable in the housing (“The longitudinal axial movement of the drive sleeve 30 causes the piston rod 20 to rotate though the opening 18 in the insert 16, thereby to advance the piston 10 in the cartridge 8.” [0107]; Figures 1-4); a rotatable drive sleeve (drive sleeve 30; “the drive sleeve 30, the clicker 50, the clutch 60 and the dose dial sleeve 70 rotate with the dose dial grip 76.” [0099]) configured to move the piston rod axially during dose dispensing (“The longitudinal axial movement of the drive sleeve 30 causes the piston rod 20 to rotate though the opening 18 in the insert 16, thereby to advance the piston 10 in the cartridge 8.” [0107]); a dose dial sleeve (dose dial sleeve 70) threadedly engaged to the housing (“The main housing 4 is further provided with a helical rib (thread) 46, adapted to be seated in the helical groove (thread) 74 on the outer surface of the dose dial sleeve 70.” [0094]), the dose dial sleeve comprising a dose dial grip (dose dial grip 76) disposed about an outer surface of a proximal end of the dose dial sleeve (“A dose dial grip 76 is disposed about an outer surface of the second end of the dose dial sleeve 70” [0096]); a clutch plate (proximal surface of clicker 50) coaxially arranged with the dose dial sleeve (Figure 1), the clutch plate comprising a plurality of clutch plate teeth (saw teeth 56) provided on a first surface of the clutch plate (Figures 6-7); and a cylindrical sleeve (clutch 60) circumferentially arranged around the drive sleeve and the piston rod (Figure 1; “A clicker 50 and a clutch 60 are disposed about the drive sleeve 30, between the drive sleeve 30 and a dose dial sleeve 70” [0087]), wherein the cylindrical sleeve moves in a proximal direction during dose dialing (Figure 2) and is movable in a distal direction during dose dispensing (Figure 3), the cylindrical sleeve comprising a series of circumferentially directed saw teeth provided on a portion of the cylindrical sleeve (circumferentially directed saw teeth 66; Figures 6-7), wherein the rotation of the dose dial sleeve causes a rotation of the series of circumferentially directed saw teeth to ride over the plurality of clutch plate teeth provided by the clutch plate, so as to generate audible and tactile feedback when the dose of medication is being dialed by rotating the dose dial grip to increase or decrease a desired dosage (“Should a user inadvertently dial beyond the desired dosage, the drug delivery device allows the dosage to be dialed down without dispense of medicinal product from the cartridge (FIG. 10). The dose dial grip 76 is counter rotated (arrow B). This causes the system to act in reverse. The flexible arm 52 preventing the clicker 50 from rotating. The torque transmitted through the clutch 60 causes the saw teeth 56,66 to ride over one another to create the clicks corresponding to dialed dose reduction.” [0104], wherein “so as to generate audible and tactile feedback when the dose of medication is being dialed by rotating the dose dial grip to increase or decrease a desired dosage” has been interpreted as the feedback is generated when the dosage is increased or decreased, but not necessarily both).

Regarding claim 31, Veasey teaches the dosing apparatus of claim 30, wherein the first surface of the clutch plate comprises a proximal surface of the clutch plate (Figure 6).

Regarding claim 32, Veasey teaches the dosing apparatus of claim 30, wherein the clutch plate (proximal surface of clicker 50) is movable in a proximal direction during dose dialing (Figures 1-2 and 9-10).

Regarding claim 33, Veasey teaches the dosing apparatus of claim 32, wherein the clutch plate (proximal surface of clicker 50) moves in a distal direction during dose dispensing (Figure 11; [0105-0106]).

Regarding claim 34, Veasey teaches the dosing apparatus of claim 30, further comprising: a cylindrical threaded insert (insert 16) fixed to the proximal portion of the housing (“an insert 16 is provided at a first end of the main housing 4… the insert may be formed integrally with the main housing 4 having the form of a radially inwardly directed flange having an internal thread [0080]), wherein the dose dial sleeve is threadedly engaged with a helical rib (helical rib 46) provided by the cylindrical threaded insert ([0094]).

Regarding claim 35, Veasey teaches the dosing apparatus of claim 34, further comprising: at least one radial stop (stop 100, stop 102) provided along a surface of the cylindrical threaded insert ([0094]).

Regarding claim 36, Veasey teaches the dosing apparatus of claim 35, further comprising: a distal end of the dose dial sleeve (dose dial sleeve 70) comprising at least one stop feature (radial stop 104) configured to abut the at least one radial stop provided along the surface of the cylindrical threaded insert, wherein the dose dial sleeve is prevented from being wound out of the housing any further when a maximum dose has been dialed (“at the limit of travel, a radial stop 104 (FIG. 12) on the dose dial sleeve 70 engages either the first stop 100 or the second stop 102 provided on the main housing 4 to prevent further movement. Rotation of the piston rod 20 is prevented due to the opposing directions of the overhauled and driven threads on the piston rod 20.” [0101]).

Regarding claim 37, Veasey teaches the dosing apparatus of claim 30, further comprising: a helical thread (helical groove 38) extending along an internal surface of the drive sleeve (“A helical groove (thread) 38 extends along the internal surface of the drive sleeve 30” [0083]).

Regarding claim 38, Veasey teaches the dosing apparatus of claim 37, further comprising: a thread (second thread 24) provided by the piston rod, wherein the thread of the piston rod is adapted to work with the helical thread of the drive sleeve (“A helical groove (thread) 38 extends along the internal surface of the drive sleeve 30. The second thread 24 of the piston rod 20 is adapted to work within the helical groove 38.” [0083]).

Regarding claim 39, Veasey teaches the dosing apparatus of claim 30, further comprising: a flange (flange 32) provided near a distal end of the drive sleeve (Figure 1).

Regarding claim 40, Veasey teaches the dosing apparatus of claim 30, wherein rotation of the dose dial sleeve (dose dial sleeve 70) causes a rotation of a first plurality of teeth (saw teeth 56) to ride over the plurality of clutch plate teeth provided on the first surface of the clutch plate, so as to generate audible and tactile feedback when a dose of a medicament is being dialed by rotating the dose dial grip to increase or decrease a desired dosage (“Should a user inadvertently dial beyond the desired dosage, the drug delivery device allows the dosage to be dialed down without dispense of medicinal product from the cartridge (FIG. 10). The dose dial grip 76 is counter rotated (arrow B). This causes the system to act in reverse. The flexible arm 52 preventing the clicker 50 from rotating. The torque transmitted through the clutch 60 causes the saw teeth 56,66 to ride over one another to create the clicks corresponding to dialed dose reduction.” [0104], wherein “so as to generate audible and tactile feedback when the dose of medication is being dialed by rotating the dose dial grip to increase or decrease a desired dosage” has been interpreted as the feedback is generated when the dosage is increased or decreased, but not necessarily both).

Regarding claim 41, Veasey teaches the dosing apparatus of claim 40, wherein the series of circumferentially directed saw teeth comprise the first plurality of teeth (circumferentially directed saw teeth 66).

Regarding claim 42, Veasey teaches the dosing apparatus of claim 30 further comprising: a central opening (central opening  78) defined by the dose dial grip, and an annular recess (annular recess 80) located in a proximal end of the dose dial grip and that extends around the central opening defined by the dial grip (“The dose dial grip 76 is provided with a central opening 78. An annular recess 80 located in the second end of the dose dial grip 76 extends around the opening 78.” [0096]).

Regarding claim 43, Veasey teaches the dosing apparatus of claim 30 further comprising: a plurality of rotational stop features (plurality of members 110) extending from the dose dial grip and configured to engage at least one stop feature (stops 112) located on a threaded insert (main housing 4) of the housing (“the dose dial sleeve 70 is prevented from further rotation by contact of a plurality of members 110 (FIG. 14) extending from the dose dial grip 76 with a corresponding plurality of stops 112 formed in the main housing 4 (FIGS. 15 and 16)” [0107]).

Regarding claim 44, Veasey teaches the dosing apparatus of claim 43, wherein the plurality of rotational stop features extend axially from the dose dial grip and comprise an inclined end surface (“the members 110 extend axially from the dose dial grip 76 and have an inclined end surface” [0107]).

Regarding claim 45, Veasey teaches the dosing apparatus of claim 30 further comprising: a button (button 82) provided near a proximal end of the dose dial grip, wherein the button comprises a "T" section button (“A button 82 of generally `T` section” [0097]).

Regarding claim 46, Veasey teaches the dosing apparatus of claim 45, wherein the button comprises a rotatable button (Figures 9 and 10; “In FIGS. 9, 10 and 11 arrows A, B, C, D, E, F and G represent the respective movements of the button 82, the dose dial grip 76, the dose dial sleeve 70, the drive sleeve 30, the clutch 60, the clicker 50 and the nut 40.” [0098] wherein arrow A shows that the button rotates).

Regarding claim 47, Veasey teaches the dosing apparatus of claim 46, wherein the button further comprises a stem (stem 84), and wherein the stem is configured to extend through a central opening (opening 78) in the dose dial grip (“A button 82 of generally `T` section is provided at a second end of the device. A stem 84 of the button 82 may extend through the opening 78 in the dose dial grip 76, through the inner diameter of the extension 38 of the drive sleeve 30 and into the receiving recess 26 of the piston rod 2” [0097]).

Regarding claim 48, Veasey teaches the dosing apparatus of claim 45, wherein the button further comprises a circular head (head 85), and wherein a skirt (skirt 86) depends from a periphery of the head (“A head 85 of the button 82 is generally circular. A skirt 86 depends from a periphery of the head 85.” [0097]).

Regarding claim 49, Veasey teaches the dosing apparatus of claim 48, wherein the skirt (skirt 86) is adapted to be seated in an annular recess (annular recess 80) of the dose dial grip (“The skirt 86 is adapted to be seated in the annular recess 80 of the dose dial grip 76.” [0097]).

Regarding claim 50, Veasey teaches the dosing apparatus of claim 30, further comprising: a tubular member (clutch 60) positioned within the dose dial sleeve (Figure 1) and configured with a set of saw teeth (saw teeth 66), the set of saw teeth configured to engage a proximal end face of the clutch plate during dose dialing (“Audible and tactile feedback of the dose being dialed is provided by the clicker 50 and the clutch 60. Torque is transmitted through the saw teeth 56,66 between the clicker 50 and the clutch 60.” [0100]).
Regarding claim 51, Veasey teaches the dosing apparatus of claim 30, further comprising: an end stop (nut 40), the end stop configured to prevent a setting of a dose which exceeds an amount of medication left in a medication receptacle contained within a cartridge holder connected to the dosing apparatus (“When the final dose dispensed position (FIGS. 4, 5 and 13) is reached, a radial stop 106 formed on a second surface of the nut 40 abuts a radial stop 108 on a first surface of the second flange 34 of the drive sleeve 30, preventing both the nut 40 and the drive sleeve 30 from rotating further.” [0102]).

Regarding claim 52, Veasey teaches the dosing apparatus of claim 51, further comprising: a radially extending flange (Figures 1 and 5) provided near a first portion of the end stop, the flange configured with a plurality of spline features (“The outer surface of the nut 40 and an internal surface of the main housing 4 are keyed together by splines 42” [0085]).

Regarding claim 53, Veasey teaches the dosing apparatus of claim 51, wherein the end stop (nut 40) is movable in a proximal direction during dose dialing (Figure 9; “In FIGS. 9, 10 and 11 arrows A, B, C, D, E, F and G represent the respective movements of the button 82, the dose dial grip 76, the dose dial sleeve 70, the drive sleeve 30, the clutch 60, the clicker 50 and the nut 40.” [0098], wherein arrow G in Figure 9 shows that the nut 40 moves proximally).

Regarding claim 54, Veasey teaches the dosing apparatus of claim 30, wherein the medication delivery device comprises a disposable device designed to dispense multiple selected doses of insulin (“The term "drug delivery device" according to instant invention shall mean a single-dose or multi-dose, disposable or re-useable device designed to dispense a selected dose of a medicinal product, preferably multiple selected doses, e.g. insulin,” [0019]).

Regarding claim 55, Veasey teaches the dosing apparatus of claim 30, further comprising: a shoulder (shoulder 37) and an extension (extension 38) formed at a first end of the drive sleeve, wherein the extension comprises a reduced outer diameter in comparison to the remainder of the drive sleeve (“A shoulder 37 is formed between a second end of the drive sleeve 30 and an extension 38 provided at the second end of the drive sleeve 30. The extension 38 has reduced inner and outer diameters in comparison to the remainder of the drive sleeve 30.” [0086]).

Regarding claim 56, Veasey teaches the dosing apparatus of claim 30 further comprising: a clutch (clutch 60), the clutch comprising a series of circumferentially directed saw teeth (circumferentially directed saw teeth 66), each of the circumferentially directed saw teeth comprising a longitudinally directed surface and an inclined surface (“Each saw tooth comprises a longitudinally directed surface and an inclined surface.” [0090]).

Regarding claim 57, Veasey teaches the dosing apparatus of claim 30, wherein the piston rod comprises a rotatable piston rod (“The longitudinal axial movement of the drive sleeve 30 causes the piston rod 20 to rotate though the opening 18 in the insert 16, thereby to advance the piston 10 in the cartridge 8.” [0107]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 30-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9717859. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-30 of the 9717859 patent disclose all of the limitations of claims 30-59 of the present application (see table below), and therefore claims 30-59 are anticipated by and would have been obvious in view of claims 1-30 of the 9717859 patent. 
Claims 30-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10286158. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-31 of the 10286158 patent disclose all of the limitations of claims 30-59 of the present application (see table below), and therefore claims 30-59 are anticipated by and would have been obvious in view of claims 1-31 of the 10286158 patent. 
Double Patenting Claims
Pending Claims
USPN 9717859
USPN 10286158
30
1+10+11+12
1+11+12+13
31
2
2
32
3
3
33
4
4
34
5
5
35
6
6
36
7
7
37
8
8
38
8
9
39
9
10
40
1
1
41
12
13
42
13
14
43
14
15
44
15
16
45
16
17
46
17
18
47
18
19
48
19
20
49
20
21


Double Patenting Claims Cont. 
Pending Claims
USPN 9717859
USPN 10286158
50
21
22
51
22
23
52
23
24
53
24
25
54
25
26
55
26
27
56
27
28
57
28
29
58
1+29
30
59
30
31


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                                                                                                                                                                                                                           /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783